UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53620 NEULION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0469479 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Old Country Road, Plainview, New York (Address of principal executive offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of July 31, 2015, there were 244,302,975 shares of the registrant’s Common Stock, $0.01 par value, outstanding. NEULION, INC. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2015 and 2014 (unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2015 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial 14 Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II. Other Information Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 SIGNATURES 25 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements NEULION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Expressed in U.S. dollars) June 30, December 31, (unaudited) ASSETS Current Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $910 and $221 Other receivables Inventory Deferred tax assets, net 0 Prepaid expenses and deposits Due from related parties Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets 88 Total assets $ $ LIABILITIES AND EQUITY Current Accounts payable $ $ Accrued liabilities Due to related parties 9 0 Deferred revenue Total current liabilities Long-term deferred revenue Deferred rent liabilities 0 Deferred tax liabilities Other long-term liabilities Total liabilities Redeemable preferred stock, net (par value: $0.01; shares authorized: 50,000,000; shares issued and outstanding: 28,089,083) Class 3 Preference Shares (par value: $0.01; shares authorized, shares issued and outstanding: 17,176,818) Class 4 Preference Shares (par value: $0.01; shares authorized, shares issued and outstanding: 10,912,265) Total redeemable preferred stock Stockholders' equity Common stock (par value: $0.01; shares authorized: 300,000,000; shares issued and outstanding: 244,212,387 and 178,210,006 respectively) Additional paid-in capital Promissory notes receivable ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes 1 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) (in thousands, except share and per share data) (Expressed in U.S. dollars) Three months ended June 30, Six months ended June 30, Revenue $ Costs and expenses Cost of revenue, exclusive of depreciation and amortization shown separately below Selling, general and administrative, including stock-based compensation Research and development Depreciation and amortization Operating income (loss) ) ) Other income (expense) Gain (loss) on foreign exchange ) 12 ) ) Investment income, net 90 2 Interest on convertible note, including amortization of debt discount 0 ) 0 Gain on conversion of convertible note and revaluation of related derivative, net 0 0 14 Net and comprehensive income (loss) before income taxes ) ) Income taxes ) 62 ) ) Net and comprehensive income (loss) $ ) $ $ ) $ Net income (loss) per weighted average number of shares of common stock outstanding - basic $ ) $ $ ) $ Weighted average number of shares of common stock outstanding - basic Net income (loss) per weighted average number of shares of common stock outstanding - diluted $ ) $ $ ) $ Weighted average number of shares of common stock outstanding - diluted See accompanying notes 2 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (unaudited) (in thousands, except shara data) (Expressed in U.S. dollars) Additional Promissory Accumulated Total Common stock paid-in capital Notes deficit equity Balance, December 31, 2014 $ $ $ ) $ ) $ Acquisition of DivX Corporation — — Accretion of issuance costs on Class 4 Preference Shares — — ) — — ) Exercise of broker units 1 18 — — 19 Exercise of broker warrants 2 (2 ) — — 0 Exercise of subscriber warrants 17 ) — — 0 Exercise of stock options 23 — — Stock-based compensation: Stock options — Restricted stock — Directors compensation — — 96 — — 96 Net loss — ) ) Balance, June 30, 2015 $ $ $ ) $ ) $ See accompanying notes 3 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) (Expressed in U.S. dollars) Six months ended June 30, OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Stock-based compensation Amortization of debt discount 0 Gain on revaluation of convertible note derivative ) 0 Deferred income taxes Changes in operating assets and liabilities, net of acquisitions Accounts receivable Income tax receivable 0 Other receivables ) Inventory 63 ) Prepaid expenses, deposits and other assets ) 82 Due from related parties ) ) Accounts payable ) ) Accrued liabilities ) ) Deferred revenue ) ) Deferred rent liability ) 0 Long-term liabilities ) ) Due to related parties 9 (6
